

AMENDED AND RESTATED
2005 EQUITY COMPENSATION PLAN
OF
LIVERAMP HOLDINGS, INC.


1.Establishment and Purpose. This Amended and Restated 2005 Equity Compensation
Plan of LiveRamp Holdings, Inc. (the “Plan”) was originally established under
the name of the 2000 Associate Stock Option Plan of Acxiom Corporation, the
predecessor of LiveRamp Holdings, Inc. (“Company”). The Plan has been amended
from time to time and hereby is amended and restated as set forth herein,
effective August 1, 2018, for awards issued on or after that date. The purpose
of the Plan is to further the growth and development of the Company and any of
its present or future Subsidiaries and Affiliated Companies (as defined below)
by allowing certain Associates (as defined below) to acquire or increase equity
ownership in the Company, thereby offering such Associates a proprietary
interest in the Company’s business and a more direct stake in its continuing
welfare, and aligning their interests with those of the Company’s stockholders.
The Plan is also intended to assist the Company in attracting and retaining
talented Associates, who are vital to the continued development and success of
the Company.


2.Definitions. The following capitalized terms, when used in the Plan, have the
following meanings:




(a)“Act” means the Securities Exchange Act of 1934, as amended and in effect
from time to time.


(b)“Affiliated Company” means any corporation, limited liability company,
partnership, limited liability partnership, joint venture or other entity in
which the Company or any of its Subsidiaries has an ownership interest.
(c)  “Associate” means any employee, officer (whether or not also a director),
director, affiliate, independent contractor or consultant of the Company, a
Subsidiary or an Affiliated Company who renders those types of services which
tend to contribute to the success of the Company, its Subsidiaries or its
Affiliated Companies, or which may reasonably be anticipated to contribute to
the future success of the Company, its Subsidiaries or its Affiliated Companies.
(d) “Award” means the grant, pursuant to the Plan, of any Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Awards, Performance Share, Performance Unit, Qualified
Performance-Based Award, or Other Stock Unit Award. The terms and conditions
applicable to an Award shall be set forth in applicable Grant Documents.


(e) “Award Agreement” means any written or electronic agreement, contract, or
other document or instrument evidencing any Award granted by the Committee or
the Board hereunder, which may, but need not, be executed or acknowledged by
both the Company and the Participant.
(f) “Board” means the Board of Directors of the Company.
(g) “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.
(h) “Common Stock” means the common stock, par value $.10 per share, of the
Company or any security into which such common stock may be changed by reason of
any transaction or event of the type described in Section 16 of the Plan.

1

--------------------------------------------------------------------------------



(i) “Committee” means the Compensation Committee of the Board (as well as any
successor to the Compensation Committee and any Company officers to whom
authority has been lawfully delegated by the Compensation Committee). All of the
members of the Committee, which may not be less than two, are intended at all
times to qualify as “outside directors” within the meaning of Section 162(m) of
the Code and “Non-Employee Directors” within the meaning of Rule 16b-3, and each
of whom is “independent” as set forth in the applicable rules and regulations of
the Securities and Exchange Commission and/or Nasdaq or any stock exchange upon
which the Shares may be listed in the future; provided, however, that the
failure of a member of such Committee to so qualify shall not be deemed to
invalidate any Award granted by such Committee.
(j) “Covered Associate” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code, or any successor provision thereto.


(k) “Date of Grant” means the date specified by the Committee or the Board, as
applicable, on which a grant of an Award will become effective.
(l) “Exercise Period” means the period during which an Option shall vest and
become exercisable by a Participant (or his or her representatives or
transferees) as specified in Section 6(c) below.


(m) “Exercise Price” means the purchase price per share payable upon exercise of
an Option.
(n) “Fair Market Value” means, as of any applicable determination date or for
any applicable determination period, the closing price of the Company’s Common
Stock as reported by Nasdaq (or any other stock exchange upon which the Common
Stock may be listed for trading).
(o) “Grant Documents” means any written or electronic Award Agreement,
memorandum, notice, and/or other document or instrument evidencing the terms and
conditions of the grant of an Award by the Committee or the Board under the
Plan, which may, but need not, be executed or acknowledged by both the Company
and the Participant.
(p) “Incentive Stock Option” means an Option intended to be and designated as an
“Incentive Stock Option” within the meaning of Section 422 of the Code.
(q) “Legal Requirements” means any laws, or any rules or regulations issued or
promulgated by the Internal Revenue Service (including Section 422 of the Code),
the Securities and Exchange Commission, the National Association of Securities
Dealers, Inc., Nasdaq (or any other stock exchange upon which the Common Stock
may be listed for trading), or any other governmental or quasi‑governmental
agency having jurisdiction over the Company, the Common Stock or the Plan.
(r) “Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.
(s) “Option” means an option granted to a Participant pursuant to the Plan to
acquire a certain number of Shares at such price(s) and during such period(s)
and under such other terms and conditions as the Committee or Board shall
determine from time to time.


2



--------------------------------------------------------------------------------



(t) “Other Stock Unit Award” means any right granted to a Participant by the
Committee or Board pursuant to Section 10 hereof.
(u) “Participant” means an Associate who is selected by the Committee or the
Board to receive an Award under the Plan.
(v) “Performance Award” means any Award of Performance Shares or Performance
Units pursuant to Section 9 hereof.


(w) “Performance Goals” means the pre-established objective performance goals
established by the Committee for each Performance Period. The Performance Goals
may be based upon the performance of the Company (or a division, organization or
other business unit thereof), a Subsidiary, an Affiliated Company, or of an
individual Participant, using one or more of the Performance Measures selected
by the Committee in its discretion. Performance Goals may be set at a specific
level, or may be expressed as a relative percentage to the comparable measure at
comparison companies or a defined index. Performance Goals shall, to the extent
applicable, be based upon generally accepted accounting principles, but shall be
adjusted by the Committee to take into account the effect of the following:
changes in accounting standards that may be required by the Financial Accounting
Standards Board after the Performance Goal is established; realized investment
gains and losses; extraordinary, unusual, non-recurring, or infrequent items;
“non-GAAP financial measures” that have been included in the Company’s quarterly
earnings releases and disclosed to investors in accordance with SEC regulations;
and other items as the Committee determines to be required so that the operating
results of the Company (or a division, organization or other business unit
thereof), a Subsidiary or an Affiliated Company shall be computed on a
comparative basis from Performance Period to Performance Period. Determinations
made by the Committee shall be based on relevant objective information and/or
financial data, and shall be final and conclusive with respect to all affected
parties.


(x) “Performance Measures” means one or more of the following criteria, on which
Performance Goals may be based: (a) earnings (either in the aggregate or on a
per-Share basis, reflecting dilution of Shares as the Committee deems
appropriate and, if the Committee so determines, net of or including dividends)
before or after interest and taxes (“EBIT”) or before or after interest, taxes,
depreciation, and amortization (“EBITDA”); (b) gross or net revenue or changes
in annual revenues; (c) cash flow(s) (including operating, free or net cash
flows); (d) financial return ratios; (e) total stockholder return, stockholder
return based on growth measures or the attainment by the Shares of a specified
value for a specified period of time, (f) Share price, or Share price
appreciation; (g) earnings growth or growth in earnings per Share; (h) return
measures, including return or net return on assets, net assets, equity, capital,
investment, or gross sales; (i) adjusted pre-tax margin; (j) pre-tax profits;
(k) operating margins; (l) operating profits; (m) operating expenses; (n)
dividends; (o) net income or net operating income; (p) growth in operating
earnings or growth in earnings per Share; (q) value of assets; (r) market share
or market penetration with respect to specific designated products or product
groups and/or specific geographic areas; (s) aggregate product price and other
product measures; (t) expense or cost levels, in each case, where applicable,
determined either on a company-wide basis or in respect of any one or more
specified divisions; (u) reduction of losses, loss ratios or expense ratios; (v)
reduction in fixed costs; (w) operating cost
3



--------------------------------------------------------------------------------



management; (x) cost of capital; (y) debt reduction; (z) productivity
improvements; (aa) satisfaction of specified business expansion goals or goals
relating to acquisitions or divestitures; (bb) customer satisfaction based on
specified objective goals or a Company-sponsored customer survey; or (cc)
Associate diversity goals.
 
Performance Measures may be applied on a pre-tax or post-tax basis, and may be
based upon the performance of the Company (or a division, organization or other
business unit thereof), a Subsidiary, an Affiliated Company, or of an individual
Participant. The Committee may, at time of grant, in the case of an Award
intended to be a Qualified Performance-Based Award, and in the case of other
grants, at any time, provide that the Performance Goals for such Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts, and
any unusual nonrecurring gain or loss.
 
(y) “Performance Period” means that period established by the Committee or the
Board at the time any Award is granted or at any time thereafter during which
any performance goals specified by the Committee or the Board with respect to
such Award are to be measured.


(z) “Performance Share” means any grant pursuant to Section 9 hereof of a right
to receive the value of a Share, or a portion or multiple thereof, which value
may be paid to the Participant by delivery of such property as the Committee or
Board shall determine, including, without limitation, cash, Shares, or any
combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee or the Board shall establish at the time of
such grant or thereafter.


(aa) “Performance Unit” means any grant pursuant to Section 9 hereof of a right
to receive the value of property other than a Share, or a portion or multiple
thereof, which value may be paid to the Participant by delivery of such property
as the Committee or Board shall determine, including, without limitation, cash,
Shares, or any combination thereof, upon achievement of such Performance Goals
during the Performance Period as the Committee or the Board shall establish at
the time of such grant or thereafter.


(bb) “Qualified Performance-Based Award” means an Award to a Covered Associate
who is a salaried employee of the Company or to an Associate that the Committee
determines may be a Covered Associate at the time the Company would be entitled
to a deduction for such Award, which Award is intended to provide “qualified
performance-based compensation” within the meaning of Code Section 162(m).


(cc) “Restricted Stock” means any Share issued with the restriction that the
holder may not sell, transfer, pledge, or assign such Share and with such other
restrictions as the Committee or the Board, in their sole discretion, may impose
(including, without limitation, any forfeiture condition or any restriction on
the right to vote such Share, and the right to receive any cash dividends on
unvested shares), which restrictions may lapse separately or in combination at
such time or times, in installments or otherwise, as the Committee or the Board
may deem appropriate.

4



--------------------------------------------------------------------------------



(dd) “Restricted Stock Award” means an award of Restricted Stock or Restricted
Stock Units under Section 8 hereof.
(ee) “Restricted Stock Unit” means a right awarded to a Participant that,
subject to Section 8(c), may result in the Participant’s ownership of Shares
upon, but not before, the lapse of restrictions related thereto.
(ff) “Restriction Period” means the period of time specified by the Committee or
Board pursuant to Sections 8 and 10 below.
(gg) “Rule 16b-3” means Rule 16b-3 under Section 16 of the Act, as such Rule may
be in effect from time to time.
(hh) “Shares” means the shares of Common Stock of the Company, $.10 par value,
as may be adjusted in accordance with Section 16 of the Plan.
(ii) “Stock Appreciation Right” means the right pursuant to an Award granted
under Section 7 of the Plan, to surrender to the Company all (or a portion) of
such right and, if applicable, a related Option, and receive cash or shares of
Common Stock in accordance with the provisions of Section 7.
(jj) “Strike Price” shall have the meaning set forth for such term in Section
7(b) of the Plan.
(kk) “Subsidiary” means any corporation, limited liability company, partnership,
limited liability partnership, joint venture or other entity in which the
Company owns or controls, directly or indirectly, not less than 50% of the total
combined voting power or equity interests represented by all classes of stock,
membership or other interests issued by such corporation, limited liability
company, partnership, limited liability partnership, joint venture or other
entity.
(ll) “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or with which the Company combines.
(mm) “UK Addendum” means the addendum set forth on Schedule A.
3.Administration. The Plan shall be administered by the Committee and the Board.
Except as otherwise provided herein, each of the Committee or the Board has the
full authority and discretion to administer the Plan, and to take any action
that is necessary or advisable in connection with the administration of the Plan
including, without limitation, the authority and discretion to:


(a)select the Associates eligible to become Participants under the Plan;


(b)determine whether and to what extent Awards are to be granted;


(c)determine the number of Shares to be covered by each grant;


5



--------------------------------------------------------------------------------



(d)determine the terms and conditions, not inconsistent with the terms of the
Plan, of any grant hereunder (including, but not limited to, the term of the
Award, the Exercise Price or Strike Price and any restriction, limitation,
procedure, or deferral related thereto, provisions relating to the effect upon
the Award of a Participant’s cessation of employment, acceleration of vesting,
forfeiture provisions regarding an Award and/or the profits received by any
Participant from receiving an Award of exercising an Option or Stock
Appreciation Right, and any other terms and conditions regarding any Award,
based in each case upon such guidelines and factors as the Committee or Board
shall determine from time to time in their sole discretion);


(e)determine whether, to what extent and under what circumstances grants under
the Plan are to be made and operate, whether on a tandem basis or otherwise,
with other grants or awards (whether equity or cash based) made by the Company
under or outside of the Plan; and


(f)delegate to one or more officers of the Company the right to grant Awards
under the Plan, provided that such delegation is made in accordance with the
provisions of applicable state and federal laws.


Each of the Committee and the Board shall have the authority to adopt, alter and
repeal such rules, guidelines and practices governing the Plan as it shall from
time to time deem advisable; to interpret the terms and provisions of the Plan
and any Award granted under thereunder (and any Grant Documents relating
thereto); and to otherwise supervise the administration of the Plan.
Each of the Committee and the Board shall also have the authority to provide, in
their discretion, for the rescission, forfeiture, cancellation or other
restriction of any Award granted under the Plan, or for the forfeiture,
rescission or repayment to the Company by a Participant or former Participant of
any profits or gains related to any Award granted hereunder, or other
limitations, upon the occurrence of such prescribed events and under such
circumstances as the Committee or the Board shall deem necessary and reasonable
for the benefit of the Company; provided, however, that this provision shall
have no application after a Change in Control Event (as defined below in Section
11) has occurred.
All decisions made by the Committee and the Board pursuant to the provisions of
the Plan shall be made in the Committee’s or Board’s sole discretion and shall
be final and binding on all persons including the Company and any Participant.
No member of the Committee or Board will be liable for any such action taken or
omitted to be taken or determination made in good faith.
Notwithstanding any provision of the Plan to the contrary, the Committee shall
have the exclusive authority and discretion to award, administer or otherwise
take any action required or permitted to be taken with respect to Qualified
Performance-Based Awards or under any provisions of the Plan with respect to
Awards that are intended to comply with the requirements of Section 162(m) of
the Code.
4.  Shares Subject to the Plan.
(a)  The total number of Shares (“Total Shares”) which may be issued pursuant to
the Plan shall not exceed 32,875,000 Shares; provided, that the Total Shares
shall be increased to 37,875,000 Shares, subject to the approval of the
Company’s stockholders within one year of August 1, 2018. Such Shares may
consist, in whole or in part, of authorized and unissued shares or treasury
shares, as determined in the discretion of the Committee or the Board.
Notwithstanding anything to the contrary in this Section 4, in no event will
more than the Total Shares be cumulatively available for Awards of Incentive
Stock Options under the Plan.
(b)  If any Award made under the Plan is forfeited, any Option (and the related
Stock Appreciation Right, if any), or any Stock Appreciation Right not related
to an Option terminates, expires or lapses without being exercised, or any Stock
Appreciation Right is exercised for cash, the Shares subject to such Awards that
are, as a result, not delivered to the Participant shall again be available for
delivery in connection with Awards. If a
6



--------------------------------------------------------------------------------



Stock Appreciation Right is exercised, the total number of Shares against which
the Stock Appreciation Right was measured, not merely the number of Shares
issued, will be deemed delivered for purposes of determining the maximum number
of Shares available for delivery under the Plan. If the Exercise Price of any
Option is satisfied by delivering Shares to the Company (by either actual
delivery or by attestation), the total number of Shares exercised, not merely
the number of Shares delivered or attested to, shall be deemed delivered for
purposes of determining the maximum number of Shares available for delivery
pursuant to Awards under the Plan. To the extent any Shares subject to an Award
are not delivered to a Participant because such Shares are used to satisfy an
applicable tax withholding obligation, such Shares that are not delivered shall
be deemed delivered and shall not thereafter be available for delivery in
connection with Awards.
(c)  Shares available for issuance or reissuance under the Plan will be subject
to adjustment as provided in Section 16 below.
5. Eligible Participants. All Associates shall be eligible to receive Awards and
thereby become Participants in the Plan, regardless of such Associate’s prior
participation in the Plan or any other benefit plan of the Company, provided
that (1) only Associates who are employees of the Company or a Subsidiary may
receive Incentive Stock Options; and (2) for any Performance Period for which
Awards are intended to be Qualified Performance-Based Awards to eligible classes
of Associates as set forth in Section 14, the Committee shall designate the
Associates eligible to be granted Awards no later than the 90th day after the
start of the fiscal year (or in the case of a Performance Period based upon a
time period other than a fiscal year, no later than the date on which 25% of the
Performance Period has elapsed). No executive officer named in the Summary
Compensation Table of the Company’s then current Proxy Statement shall be
eligible to receive in excess of 400,000 Options or Stock Appreciation Rights in
any one-year period.
6. Options.
(a)  Grant of Options. The Committee, the Board or their authorized designees
may from time to time authorize grants of Options to any Participant upon such
terms and conditions as the Committee or Board may determine in accordance with
the provisions set forth in the Plan. Each grant will specify, among other
things, the number of Shares to which it pertains; the Exercise Price; the form
of payment to be made by the Participant for the Shares purchased upon exercise
of any Option; the required period or periods (if any) of continuous service by
the Participant with the Company, a Subsidiary or an Affiliated Company and/or
any other conditions to be satisfied before the Options or installments thereof
will vest and become exercisable. Options granted under the Plan may be either
Non-Qualified Options or Incentive Stock Options.
Notwithstanding any provision of the Plan to the contrary, the aggregate Fair
Market Value (as determined on the Date of Grant) of the Common Stock with
respect to which Incentive Stock Options granted are exercisable for the first
time by any Participant during any calendar year (under all plans of the Company
and its Subsidiaries) shall not exceed the maximum amount specified by Section
422 of the Code, as amended from time to time (currently $100,000).

7



--------------------------------------------------------------------------------



Each Option granted under this Plan will be evidenced by Grant Documents
delivered to the Participant containing such further terms and provisions, not
inconsistent with the Plan, as the Committee or Board may approve in their
discretion.
(b) Exercise Price.
(i) The Exercise Price for each share of Common Stock purchasable under any
Option shall be not less than 100% of the Fair Market Value per share on the
Date of Grant as the Committee or Board shall specify. All such Exercise Prices
shall be subject to adjustment as provided for in Section 16 hereof.
(ii) If any Participant to whom an Incentive Stock Option is to be granted under
the Plan is on the Date of Grant the owner of stock (as determined under Section
425(d) of the Code) possessing more than 10% of the total combined voting power
of all classes of stock of the Company or any one of its Subsidiaries or
Affiliated Companies, then the Exercise Price per share of Common Stock subject
to such Incentive Stock Option shall not be less than 110% of the Fair Market
Value of one Share on the Date of Grant.
(c) Exercise Period. Subject to Section 11 hereof, the period during which an
Option shall vest and become exercisable by a Participant (or his or her
representative(s) or transferee(s)) whether during or after employment or
following death, retirement or disability (the “Exercise Period”) shall be such
period of time as may be designated by the Committee or the Board as set forth
in the Committee’s or Board’s applicable rules, guidelines and practices
governing the Plan and/or in the Grant Documents executed in connection with
such Option. If the Committee or Board provides, in their sole discretion, that
any Option is exercisable only in installments, the Committee or Board may waive
or accelerate such installment exercise provisions at any time at or after grant
in whole or in part, based upon such factors as the Committee or Board shall
determine, in their sole discretion.
The maximum duration of any Incentive Stock Option granted under the Plan shall
be ten (10) years from the Date of Grant (and no such Incentive Stock Option
shall be exercisable after the expiration of such (10) year period), unless the
Incentive Stock Option is granted to a Participant who, at the time of the
grant, owns stock representing more than 10% of the voting power of all classes
of stock of the Company, in which case the term may not exceed five (5) years
from the Date of Grant. The duration of Non-Qualified Stock Options shall be for
such period as determined by the Committee or Board in its sole discretion, not
to exceed ten years.


(d) Exercise of Option. Subject to Section 11 hereof, an Option may be exercised
by a Participant at any time and from time to time during the Exercise Period by
giving written notice of such exercise to the Company specifying the number of
shares of Common Stock to be purchased by the Participant. Such notice shall be
accompanied by payment of the Exercise Price in accordance with subsection (e)
below.

8



--------------------------------------------------------------------------------



(e) Payment for Shares. Full payment of the Exercise Price for the Shares
purchased upon exercise of an Option, together with the amount of any tax or
excise due in respect of the sale and issue thereof, may be made in one of the
following forms of payment:
(i) Cash, by check or electronic funds transfer;
(ii) Pursuant to procedures approved by the Company, through the sale (or
margin) of Shares acquired upon exercise of the Option through a broker-dealer
to whom the Participant has submitted an irrevocable notice of exercise and
irrevocable instructions to deliver promptly to the Company the amount of sale
(or if applicable margin loan) proceeds sufficient to pay for the Exercise
Price, together with, if requested by the Company, the amount of federal, state,
local or foreign withholding taxes payable by reason of such exercise;
(iii) By delivering previously-owned shares of Common Stock owned by the
Participant for a period of at least six months having a Fair Market Value on
the date upon which the Participant exercises his or her Option equal to the
Exercise Price, or by delivering a combination of cash and shares of Common
Stock equal to the aggregate Exercise Price;
(iv) By authorizing the Company to withhold a number of shares of Common Stock
otherwise issuable to the Participant upon exercise of an Option having an
aggregate Fair Market Value on the date upon which the Participant exercises his
or her Option equal to the aggregate Exercise Price; or
(v) By any combination of the foregoing.
Provided, however, that the payment methods described in clause (iv) immediately
above shall not be available to a Participant without the prior consent of
either the Committee or its authorized designee(s), or if at any time the
Company is prohibited from purchasing or acquiring Shares under applicable Legal
Requirements. The Committee or the Board may permit a Participant to exercise an
Option and defer the issuance of any Shares, subject to such rules and
procedures as the Committee or Board may establish.
The Company will issue no certificates for Shares until full payment of the
Exercise Price has been made, and a Participant shall have none of the rights of
a stockholder until certificates for the Shares purchased are issued; provided
however, that for purposes of this Section 6, full payment shall be deemed to
have been received by the Company upon evidence of delivery to a broker-dealer
of the irrevocable instructions contemplated by clause (ii) immediately above.
No dividends, dividend equivalents or other similar payments shall be payable in
respect of an unvested Option.
(f) Withholding Taxes. The Company may require a Participant exercising a
Non-Qualified Stock Option or Stock Appreciation Right granted hereunder to
reimburse the Company (or the entity which employs the Participant) for taxes
required by any government to be withheld or otherwise deducted and paid by such
corporation in respect of the issuance of the Shares. Such withholding
requirements may be satisfied by any one of the following methods:

9



--------------------------------------------------------------------------------



(i) A Participant may deliver cash in an amount which would satisfy the
withholding requirement;
(ii) A Participant may deliver previously-owned Shares (based upon the Fair
Market Value of the Common Stock on the date of exercise) in an amount which
would satisfy the withholding requirement; or
(iii) With the prior consent of either the Committee or the Board, or its
authorized designees, a Participant may request that the Company (or the entity
which employs the Participant) withhold from the number of Shares otherwise
issuable to the Participant upon exercise of an Option such number of Shares
(based upon the Fair Market Value of the Common Stock on the date of exercise)
as is necessary to satisfy the withholding requirement.
(g) Conditions to Exercise of Options. The Committee or the Board may, in their
discretion, require as conditions to the exercise of Options or Stock
Appreciation Rights and the issuance of shares thereunder either (a) that a
registration statement under the Securities Act of 1933, as amended, with
respect to the Options or Stock Appreciation Rights and the shares to be issued
upon the exercise thereof, containing such current information as is required by
the Rules and Regulations under said Act, shall have become, and continue to be,
effective; or (b) that the Participant or his or her transferee(s) (i) shall
have represented, warranted and agreed, in form and substance satisfactory to
the Company, both that he or she is acquiring the Option or Stock Appreciation
Right and, at the time of exercising the Option or Stock Appreciation Right,
that he or she is acquiring the shares for his/her own account, for investment
and not with a view to or in connection with any distribution; (ii) shall have
agreed to restrictions on transfer, in form and substance satisfactory to the
Company; and (iii) shall have agreed to an endorsement which makes appropriate
reference to such representations, warranties, agreements and restrictions both
on the option and on the certificate representing the shares.
(h) Use of Proceeds. Proceeds realized from the sale of Common Stock pursuant to
Options granted hereunder shall constitute general funds of the Company.
(i) Minimum Vesting Period. The minimum vesting period applicable to any Option
shall be one (1) year from the date of grant.
7. Stock Appreciation Rights.
(a) When granted, Stock Appreciation Rights may, but need not be, identified
with a specific Option (including any Option granted on or before the Date of
Grant of the Stock Appreciation Rights) in a number equal to or different from
the number of Stock Appreciation Rights so granted. If Stock Appreciation Rights
are identified with Shares subject to an Option, then, unless otherwise provided
in the applicable Grant Documents, the Participant’s associated Stock
Appreciation Rights shall terminate upon the expiration, termination, forfeiture
or cancellation of such Option or the exercise of such Option.
(b) The Strike Price of any Stock Appreciation Right shall (i) for any Stock
Appreciation Right that is identified with an Option, equal the Exercise Price
of such Option, or (ii) for any other Stock Appreciation Right, be not less than
100%
10



--------------------------------------------------------------------------------



of the Fair Market Value of a Share of Common Stock on the Date of Grant as the
Committee or Board shall specify. The duration of any Stock Appreciation Right
shall be for such period as determined by the Committee or Board in its sole
discretion, not to exceed ten years.
(c) Subject to Section 11 hereof, (i) each Stock Appreciation Right which is
identified with any Option grant shall vest and become exercisable by a
Participant as and to the extent, including the minimum vesting period provided
in Section 6(i), that the related Option with respect to which such Stock
Appreciation Right is identified may be exercised; and (ii) each other Stock
Appreciation Right shall vest and become exercisable by a Participant, whether
during or after employment or following death, retirement or disability, at such
time or times as may be designated by the Committee or Board as set forth in the
applicable rules, guidelines and practices governing the Plan and/or the Grant
Documents executed in connection with such Stock Appreciation Right; provided,
however, that the minimum vesting period applicable to any such other Stock
Appreciation Right shall be one (1) year from the date of grant.
(d) Subject to Section 11 hereof, Stock Appreciation Rights may be exercised by
a Participant by delivery to the Company of written notice of intent to exercise
a specific number of Stock Appreciation Rights. Unless otherwise provided in the
applicable Grant Documents, the exercise of Stock Appreciation Rights which are
identified with Shares of Common Stock subject to an Option shall result in the
cancellation or forfeiture of such Option to the extent of the exercise of such
Stock Appreciation Right.
(e) The benefit to the Participant for each Stock Appreciation Right exercised
shall be equal to (i) the Fair Market Value of a Share of Common Stock on the
date of exercise, minus (ii) the Strike Price of such Stock Appreciation Right.
Such benefit shall be payable in cash, except that the Committee or Board may
provide in the applicable rules, guidelines and practices governing the Plan
and/or the Grant Documents that benefits may be paid wholly or partly in Shares
of Common Stock. No dividends, dividend equivalents or other similar payments
shall be payable in respect of an unvested Stock Appreciation Right.
8. Restricted Stock Awards.
(a) Issuance. A Restricted Stock Award shall be subject to restrictions imposed
by the Committee or the Board during a period of time specified by the Committee
or Board (the “Restriction Period”). Restricted Stock Awards may be issued
hereunder to Participants for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The provisions of Restricted Stock
Awards need not be the same with respect to each Participant.


(b) Restricted Stock.


(i) The Company may grant Restricted Stock to those Associates the Committee or
the Board may select in their sole discretion. Each Award of Restricted Stock
shall have those terms and conditions that are expressly set forth in or are
required by the Plan and the Grant Documents as the Committee or the Board may
determine in their discretion.

11



--------------------------------------------------------------------------------



 
(ii) While any restriction applies to any Participant’s Restricted Stock,
(a) the Participant shall receive the proceeds of the Restricted Stock in any
stock split, reverse stock split, recapitalization, or other change in the
capital structure of the Company, which proceeds shall automatically and without
need for any other action become Restricted Stock and be subject to all
restrictions then existing as to the Participant’s Restricted Stock; (b) the
Participant shall be entitled to vote the Restricted Stock during the
Restriction Period; and (c) no dividends, dividend equivalents or other similar
payments shall be payable in respect of such Restricted Stock.
 
(iii) The Restricted Stock will be delivered to the Participant subject to the
understanding that while any restriction applies to the Restricted Stock, the
Participant shall not have the right to sell, transfer, assign, convey, pledge,
hypothecate, grant any security interest in or mortgage on, or otherwise dispose
of or encumber any shares of Restricted Stock or any interest therein. As a
result of the retention of rights in the Restricted Stock by the Company, except
as required by any applicable law, neither any shares of the Restricted Stock
nor any interest therein shall be subject in any manner to any forced or
involuntary sale, transfer, conveyance, pledge, hypothecation, encumbrance, or
other disposition or to any charge, liability, debt, or obligation of the
Participant, whether as the direct or indirect result of any action of the
Participant or any action taken in any proceeding, including any proceeding
under any bankruptcy or other creditors’ rights law. Any action attempting to
effect any transaction of that type shall be void.
 
(iv) Unless other provisions are specified in the Grant Documents or Plan
guidelines which may be adopted by the Committee or the Board from time to time,
any Restricted Stock held by the Participant at the time the Participant ceases
to be an Associate for any reason shall be forfeited by the Participant to the
Company and automatically re-conveyed to the Company.


(v) The Committee or the Board may withhold, in accordance with Section 17(f)
hereof, any amounts necessary to collect any withholding taxes upon any taxable
event relating to Restricted Stock.
 
(vi) The making of an Award of Restricted Stock and delivery of any Restricted
Stock is subject to compliance by the Company with all applicable Legal
Requirements. The Company need not issue or transfer Restricted Stock pursuant
to the Plan unless the Company’s legal counsel has approved all legal matters in
connection with the delivery of the Restricted Stock.


(vii) The Restricted Stock will be book-entry Shares only unless the Committee
or the Board decides to issue certificates to evidence any shares of Restricted
Stock. The Company may place stop-transfer instructions with respect to all
Restricted Stock on its stock transfer records.


(viii) At the time of grant of Restricted Stock (or at such earlier or later
time as the Committee or the Board determines to be appropriate in light
12



--------------------------------------------------------------------------------



of the provisions of Code Section 409A), the Committee or the Board may permit a
Participant of an Award of Restricted Stock to defer receipt of his or her
Restricted Stock in accordance with rules and procedures established by the
Committee or the Board. Alternatively, the Committee or the Board may, in their
discretion and at the times provided above, permit an individual who would have
been a Participant with respect to an Award of Restricted Stock, to elect
instead to receive an equivalent Award of Restricted Stock Units, and the
Committee or the Board may permit the Participant to elect to defer receipt of
Shares under the Restricted Stock Units in accordance with Section 8(c)(viii).


(ix) The minimum Restriction Period applicable to any Award of Restricted Stock
that is not subject to performance conditions restricting the grant size, the
transfer of the shares, or the vesting of the award shall be two (2) years from
the date of grant; provided, however, that a Restriction Period of less than two
(2) years may be approved under the Plan for such Awards with respect to up to a
total of 100,000 Shares.
 
(c) Restricted Stock Units.


(i) The Company may grant Restricted Stock Units to those Associates as the
Committee or the Board may select in its sole discretion. Restricted Stock Units
represent the right to receive Shares in the future, at such times, and subject
to such conditions as the Committee or the Board shall determine. The
restrictions imposed shall take into account potential tax treatment under Code
Section 409A.
 
(ii) Until the Restricted Stock Unit is released from restrictions and any
Shares subject thereto are delivered to the Participant, the Participant shall
not have any beneficial ownership in any Shares subject to the Restricted Stock
Unit, nor shall the Participant have the right to sell, transfer, assign,
convey, pledge, hypothecate, grant any security interest in or mortgage on, or
otherwise dispose of or encumber any Restricted Stock Unit or any interest
therein. Except as required by any law, no Restricted Stock Unit nor any
interest therein shall be subject in any manner to any forced or involuntary
sale, transfer, conveyance, pledge, hypothecation, encumbrance, or other
disposition or to any charge, liability, debt, or obligation of the Participant,
whether as the direct or indirect result of any action of the Participant or any
action taken in any proceeding, including any proceeding under any bankruptcy or
other creditors’ rights law. Any action attempting to effect any transaction of
that type shall be void.
 
(iii) Upon the lapse of the restrictions, the Participant holder of Restricted
Stock Units shall, except as noted below, be entitled to receive, as soon as
administratively practical, (a) that number of Shares subject to the Award that
are no longer subject to restrictions, (b) cash in an amount equal to the Fair
Market Value of the number of Shares subject to the Award that are no longer
subject to restrictions, or (c) any combination of Shares and cash, as the
Committee or the Board shall determine in their sole discretion, or shall have
specified at the time the Award was granted.
 

13



--------------------------------------------------------------------------------



(iv) Restricted Stock Units and the entitlement to Shares, cash, or any
combination thereunder will be forfeited and all rights of a Participant to such
Restricted Stock Units and the Shares thereunder will terminate if the
applicable restrictions are not satisfied.


(v) A Participant holder of Restricted Stock Units is not entitled to any rights
of a holder of the Shares (e.g., voting rights), prior to the receipt of such
Shares pursuant to the Plan. No dividends, dividend equivalents or other similar
payments shall be payable in respect of an outstanding Restricted Stock Unit.


(vi) The Committee or the Board may withhold, in accordance with Section 17(f)
hereof, any amounts necessary to collect any withholding taxes upon any taxable
event relating to any Restricted Stock Units.
 
(vii) The granting of Restricted Stock Units and the delivery of any Shares is
subject to compliance by the Company with all applicable Legal Requirements.


(viii) At the time of grant of Restricted Stock Units (or at such earlier or
later time as the Committee or the Board determines to be appropriate in light
of the provisions of Code Section 409A), the Committee or the Board may permit a
Participant to elect to defer receipt of the Shares or cash to be delivered upon
lapse of the restrictions applicable to the Restricted Stock Units in accordance
with rules and procedures that may be established from time to time by the
Committee or the Board. Such rules and procedures shall take into account
potential tax treatment under Code Section 409A, and may provide for payment in
Shares or cash.


(ix) The minimum Restriction Period applicable to any Award of Restricted Stock
Units shall be one (1) year from the date of grant, provided, however, that a
Restriction Period of less than one (1) year may be approved under the Plan for
such Awards with respect to up to a total of 100,000 Shares.


9. Performance Awards.


(a) Grant. The Company may grant Performance Awards to Associates on any terms
and conditions the Committee or the Board deem desirable. Each Award of
Performance Awards shall have those terms and conditions that are expressly set
forth in, or are required by, the Plan and the Grant Documents.


(b) Performance Goals. The Committee or the Board may set Performance Goals
which, depending on the extent to which they are met during a Performance
Period, will determine the number of Performance Shares or Performance Units
that will be delivered to a Participant at the end of the Performance Period.
The Performance Goals may be set at threshold, target, and maximum performance
levels, and the number of Performance Shares or Performance Units to be
delivered may be tied to the degree of attainment of the various performance
levels specified under the various Performance Goals during the Performance
Period, which may not be less than one year. No payment shall be made with
respect to a Performance Award if any specified threshold performance level is
not attained.



14



--------------------------------------------------------------------------------



(c) Beneficial Ownership. A Participant receiving a Performance Award shall not
have any beneficial ownership in any Shares subject to such Award until Shares
are delivered in satisfaction of the Award, nor shall the Participant have the
right to sell, transfer, assign, convey, pledge, hypothecate, grant any security
interest in or mortgage on, or otherwise dispose of or encumber any Performance
Award or any interest therein. Except as required by any law, neither the
Performance Award nor any interest therein shall be subject in any manner to any
forced or involuntary sale, transfer, conveyance, pledge, hypothecation,
encumbrance, or other disposition or to any charge, liability, debt, or
obligation of the Participant, whether as the direct or indirect result of any
action of the Participant or any action taken in any proceeding, including any
proceeding under any bankruptcy or other creditors’ rights law. Any action
attempting to effect any transaction of that type shall be void.
 
(d) Determination of Achievement of Performance Awards. The Committee or the
Board shall, promptly after the date on which the necessary financial,
individual or other information for a particular Performance Period becomes
available, determine and certify the degree to which each of the Performance
Goals have been attained.
 
(e) Payment of Performance Awards. After the applicable Performance Period has
ended, a recipient of a Performance Award shall be entitled to payment based on
the performance level attained with respect to the Performance Goals applicable
to the Performance Award. Performance Awards shall be settled as soon as
practicable after the Committee or Board determines and certifies the degree of
attainment of Performance Goals for the Performance Period. Subject to the terms
and conditions of the Grant Documents, payment to a Participant with respect to
a Performance Award may be made (a) in Shares, (b) in cash, or (c) any
combination of Shares and cash, as the Committee or the Board may determine at
any time in their sole discretion.
 
(f) Limitation on Rights/Withholding. A recipient of a Performance Award is not
entitled to any rights of a holder of the Shares (e.g. voting rights), prior to
the receipt of such Shares pursuant to the Plan. No dividends, dividend
equivalents or other similar payments shall be payable in respect of an
outstanding Performance Award. The Committee or the Board may withhold, in
accordance with Section 17(f) hereof, any amounts necessary to collect any
withholding taxes upon any taxable event relating to Performance Awards.
 
10. Other Stock Unit Awards. Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan. Other Stock Unit Awards may be paid in Shares, cash or any other form of
property as the Committee or the Board may determine. Subject to the provisions
of the Plan, the Committee or the Board shall have sole and complete authority
to determine the Associates to whom such Awards shall be made, the times at
which such Awards shall be made, the number of Shares to be granted pursuant to
such Awards, and all other terms and conditions of such Awards. The provisions
of Other Stock Unit Awards need not be the same with respect to each
Participant. For any Award or Shares subject to any Award made under this
Section 10, the vesting of which is conditioned only on the passage of time,
such Restriction Period shall be a minimum of two (2) years for full vesting.
Shares (including securities convertible into Shares) subject to Awards granted
under this Section 10 may be issued for no cash consideration or for such
minimum consideration as may be required by applicable law. No dividends,
dividend equivalents or other similar payments shall be payable in respect of an
outstanding Other Stock Unit Award.

15



--------------------------------------------------------------------------------



11. Change in Control. Notwithstanding any other provision of the Plan to the
contrary, upon the occurrence of a transaction involving the consummation of a
reorganization, merger, consolidation or similar transaction involving the
Company (other than a reorganization, merger, consolidation or similar
transaction in which the Company’s shareholders immediately prior to such
transaction own more than 50% of the combined voting power entitled to vote in
the election of directors of the surviving corporation), a sale of all or
substantially all of its assets, the liquidation or dissolution of the Company,
the acquisition of a significant percentage, which shall be no less than
beneficial ownership (within the meaning of Rule 13d-3 under the Act) of 20%, of
the voting power of the Company, (each a “Change in Control Event”), which shall
not include preliminary transaction activities such as receipt of a letter of
interest, receipt of a letter of intent or an agreement in principle, each
outstanding Award will be treated as the Committee or Board may determine
(subject to the provisions of the following paragraph), without a Participant’s
consent, including, without limitation, that (A) Awards will be assumed, or
substantially equivalent Awards will be substituted, by the acquiring or
succeeding corporation (or affiliate thereof), with appropriate adjustments as
to the number and kind of shares and prices; (B) upon written or electronic
notice to a Participant, that the Participant’s Awards will terminate upon or
immediately prior to the consummation of such Change in Control Event; (C) that,
to the extent the Committee or Board may determine, in whole or in part prior to
or upon consummation of such Change in Control Event, (i) Options and Stock
Appreciation Rights may become immediately exercisable; (ii) restrictions and
deferral limitations applicable to any Restricted Stock or Restricted Stock Unit
Award may become free of all restrictions and limitations and become fully
vested and transferable; (iii) all Performance Awards may be considered to be
prorated, and any deferral or other restriction may lapse and such Performance
Awards may be immediately settled or distributed (provided, for purposes of
clarification, that any Performance Award converted into an Award that provides
for service-based vesting will be treated in accordance with clause (ii) of this
subsection 11(C)); and (iv) the restrictions and deferral limitations and other
conditions applicable to any Other Stock Unit Awards or any other Awards granted
under the Plan may lapse and such Other Stock Unit Awards or such other Awards
may become free of all restrictions, limitations or conditions and become fully
vested and transferable to the full extent of the Award not previously forfeited
or vested; (D) the termination of an Award in exchange for an amount equal to
the excess of the fair market value of the Shares subject to the Award
immediately prior to the occurrence of such transaction (which shall be no less
than the value being paid for such Shares pursuant to such transaction as
determined by the Committee or Board) over the Exercise Price or Strike Price,
if applicable, of such Award, with such amount payable in cash, in one or more
of the kinds of property payable in such transaction, or in a combination
thereof, as the Committee or Board in their discretion shall determine, or (E)
any combination of the foregoing. In taking any of the actions permitted by this
Section 11, the Committee or Board will not be obligated to treat all Awards,
all Awards held by a Participant, or all Awards of the same type, similarly.
Notwithstanding the definition of Change in Control Event above in this Section
11, to the extent required to avoid the adverse tax consequences under Section
409A of the Code, a Change in Control Event shall be deemed to occur only to the
extent it also meets the requirements for a change in control event for purposes
of Section 409A of the Code.


In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), (i) Options and Stock Appreciation Rights will
vest and become immediately exercisable; (ii) restrictions and deferral
limitations applicable to any Restricted Stock or Restricted Stock Unit Award
will become free of all restrictions and limitations and become fully vested and
transferable; (iii) all Performance Awards will be considered to be prorated,
and any deferral or other restriction will lapse and such Performance Awards
will be immediately settled or distributed; and (iv) the restrictions and
deferral limitations and other conditions applicable to any Other Stock Unit
Awards or any other Awards granted under the Plan will lapse and such Other
Stock Unit Awards or such other Awards will become free of all restrictions,
limitations or conditions and become fully vested and transferable to the full
extent of the Award not previously forfeited or vested. In addition, if an
Option or Stock Appreciation Right is not assumed or substituted in the event of
a Change in Control Event, the Committee or Board will notify the Participant in
writing or electronically that the Option or Stock Appreciation Right will be
exercisable for a
16



--------------------------------------------------------------------------------



period of time determined by the Committee or Board in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.


For the purposes of this Section 11, an Award will be considered assumed if,
following the Change in Control Event, the Award confers the right to purchase
or receive, for each Share subject to the Award immediately prior to the Change
in Control Event, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control Event by holders of Common Stock for
each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change in Control Event is not solely common
stock of the successor corporation or its parent entity, the Committee or Board
may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of an Option or Stock
Appreciation Right or upon the payout of any other Award, for each Share subject
to such Award, to be solely common stock of the successor corporation or its
parent entity equal in fair market value to the per share consideration received
by holders of Common Stock in the Change in Control Event.


Notwithstanding anything in this Section 11 to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control Event corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.


12. Clawback. All Awards granted pursuant to this Plan are subject to the
Company’s “clawback policy” as may be in effect at the time.
13. Transferability of Awards.
(a) Incentive Stock Options granted under the Plan shall not be transferred by a
Participant, except by will or by the laws of descent and distribution.
(b) Other Awards (subject to the limitations in paragraph (c) below) granted
under the Plan may be transferred by a Participant to: (i) the Participant’s
family members (whether related by blood, marriage, or adoption and including a
former spouse); (ii) trust(s) in which the Participant’s family members have a
greater than 50% beneficial interest; (iii) trusts, including but not limited to
charitable remainder trusts, or similar vehicles established for estate planning
and/or charitable giving purposes; and (iv) family partnerships and/or family
limited liability companies which are controlled by the Participant or the
Participant’s family members, such transfers being permitted to occur by gift or
pursuant to a domestic relation order, or, only in the case of transfers to the
entities described in clauses (i), (ii) and (iii) immediately above, for value.
The Committee or Board, or their authorized designees may, in their sole
discretion, permit transfers of Awards to other persons or entities upon the
request of a Participant; provided, however, that such Awards may not be
transferred to a third party financial institution for value, including as
collateral. Subsequent transfers of previously transferred Awards may only be
made to one of the permitted transferees named above, unless the subsequent
transfer has been approved by the Committee or the Board, or their authorized
designee(s). Otherwise, such transferred Awards may be transferred only by will
or the laws of descent and distribution.
(c) Notwithstanding the foregoing, if at the time any Option is transferred as
permitted under this Section 13, a corresponding Stock Appreciation Right has
17



--------------------------------------------------------------------------------



been identified as being granted in tandem with such Option, then the transfer
of such Option shall also constitute a transfer of the corresponding Stock
Appreciation Right, and such Stock Appreciation Right shall not be transferable
other than as part of the transfer of the Option to which it relates.
(d) Concurrently with any transfer, the transferor shall give written notice to
the Plan’s then-current Plan administrator of the name and address of the
transferee, the number of Shares being transferred, the Date of Grant of the
Awards being transferred, and such other information as may reasonably be
required by the administrator. Following a transfer, any such Awards shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. The provisions of the Plan and applicable Grant
Documents shall continue to be applied with respect to the original Participant,
and such Awards shall be exercisable by the transferee only to the extent that
they could have been exercised by the Participant under the terms of the
original Grant Documents. The Company disclaims any obligation to provide notice
to a transferee of any termination or expiration of a transferred Award.
14. Code Section 162(m) Provisions and Award Limitations.
(a) Notwithstanding any other provision of the Plan, (i) to the extent Awards to
salaried employees (each an “eligible employee” for purposes of Code Section
162(m) and the Treasury Regulations thereunder with regard to stockholder
approval of the material terms of the Performance Goals) are intended to be
Qualified Performance-Based Awards; or (ii) if the Committee determines at the
time any Award is granted to a salaried employee who is, or who may be as of the
end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Associate, then the Committee may provide
that this Section 14 is applicable to such Award.


(b) If an Award is subject to this Section 14, then the lapsing of restrictions
thereon and the distribution of cash, Shares or other property pursuant thereto,
as applicable, shall be subject to the achievement or attainment of one or more
objective Performance Goals as determined by the Committee, using one or more
Performance Measures also as determined by the Committee. Such Performance Goals
shall be established by the Committee no later than 90 days after the beginning
of the Performance Period to which the Performance Goals pertain and while the
attainment of the Performance Goals is substantially uncertain, and in any event
no later than the date on which 25% of the Performance Period has elapsed.


(c) Notwithstanding any provision of this Plan (other than Section 11 or 15),
with respect to any Award that is subject to this Section 14, the Committee may
adjust downwards, but not upwards, the amount payable pursuant to such Award,
and the Committee may not waive the achievement of the applicable Performance
Goals except in the case of the death or disability of the Participant.


(d) The Committee shall have the power to impose such other restrictions on
Awards subject to this Section 14 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto. Whenever the Committee determines that it is
advisable to grant or pay Awards that do not qualify as Qualified Performance-
18



--------------------------------------------------------------------------------



Based Awards, the Committee may make grants or payments without satisfying the
requirements of Code Section 162(m).


(e) Notwithstanding any provision of this Plan other than Section 16, commencing
with calendar year 2005, (i) no Participant may be granted in any twelve
(12) month period an aggregate amount of Options and/or Stock Appreciation
Rights with respect to more than 400,000 Shares, and (ii) no Participant may be
granted in any twelve (12) month period an aggregate amount of Restricted Stock
Awards, Restricted Stock Unit Awards, Performance Awards or Other Stock Unit
Awards, with respect to more than 400,000 Shares (or cash amounts based on the
value of more than 400,000 Shares).
(f) Notwithstanding any provision of this Plan other than Section 16, commencing
with calendar year 2015, no non-employee director of the Company may be granted
in any twelve (12) month period an aggregate amount of equity having a value of
more than $400,000 on the date of grant, under this Plan or any other equity
compensation plan sponsored by the Company.
15. Alteration, Termination, Discontinuance, Suspension, and Amendment.
(a) The Committee or the Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (i) stockholder approval if such approval is necessary to qualify for or
comply with any tax or regulatory requirement for which or with which the
Committee or Board deems it necessary or desirable to qualify or comply; or
(ii) the consent of the affected Participant, if such action would impair the
rights of such Participant under any outstanding Award. Notwithstanding anything
to the contrary herein, the Committee or the Board may make technical amendments
to the Plan as may be necessary so as to have the Plan conform to any Legal
Requirements in any jurisdiction within or outside the United States, so long as
stockholder approval of such technical amendments is not required.

(b) The Committee or Board may amend the terms of any outstanding Award,
prospectively or retroactively, except to the extent that such action would
cause an Award subject to Section 14 not to qualify for the exemption from the
limitation on deductibility imposed by Section 162(m)(4)(c) of the Code, and
except that no such amendment shall impair the rights of any Participant without
his or her consent. Subject to the requirements of paragraph (c) below, the
Committee or Board may, without the consent of the Participant, amend any Grant
Documents evidencing an Option or Stock Appreciation Right granted under the
Plan, or otherwise take action, to accelerate the time or times at which an
Option or Stock Appreciation Right may be exercised; to waive any other
condition or restriction applicable to an Award or to the exercise of an Option
or Stock Appreciation Right; to amend the definition of a change in control of
the Company (if such a definition is contained in such Grant Documents) to
expand the events that would result in a change in control and to add a change
in control provision to such Grant Documents (if such provision is not contained
in such Grant Documents); and may amend any such Grant Documents in any other
respect with the consent of the Participant.
(c) If an amendment would (i) materially increase the benefits to participants
under the Plan, (ii) increase the aggregate number of Shares that may be issued
under the Plan, or (iii) materially modify the requirements for participation in
the
19



--------------------------------------------------------------------------------



Plan by materially increasing the class or number of persons eligible to
participate in the Plan, then such amendment shall be subject to stockholder
approval.
(d) If required by any Legal Requirement, any amendment to the Plan or any Award
will also be submitted to and approved by the requisite vote of the stockholders
of the Company. If any Legal Requirement requires the Plan to be amended, or in
the event any Legal Requirement is amended or supplemented (e.g., by addition of
alternative rules) to permit the Company to remove or lessen any restrictions on
or with respect to an Award, the Board and the Committee each reserve the right
to amend the Plan or any Grant Documents evidencing an Award to the extent of
any such requirement, amendment or supplement, and all Awards then outstanding
will be subject to such amendment.
(e) Notwithstanding any provision of the Plan to the contrary, the Committee or
the Board may not, without prior approval of the stockholders of the Company,
reprice any outstanding Option and/or Stock Appreciation Rights by either
lowering the Exercise Price thereof or canceling such outstanding Option and/or
Stock Appreciation Rights in consideration of a grant having a lower Exercise
Price or in exchange for awards or cash considerations. This paragraph 15(e) is
intended to prohibit the repricing of “underwater” Options without prior
stockholder approval and shall not be construed to prohibit the adjustments
provided for in Section 16 hereof.
(f) The Plan may be terminated at any time by action of the Board. The
termination of the Plan will not adversely affect the terms of any outstanding
Award.
16. Adjustment of Shares; Effect of Certain Transactions. Notwithstanding any
other provision of the Plan to the contrary, in the event of any change
affecting the Shares subject to the Plan or any Award (through merger,
consolidation, reorganization, recapitalization, dividend or other distribution
(whether in the form of cash, Shares, other securities or other property), stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
issuance of rights to subscribe, or other change in capital structure of the
Company), appropriate adjustments or substitutions shall be made by the
Committee or the Board as to the (i) Total Shares subject to the Plan, (ii)
maximum number of Shares for which Awards may be granted to any one Associate,
(iii) number of Shares and price per Share subject to outstanding Awards, and
(iv) class of shares of stock that may be delivered under the Plan and/or each
outstanding Award, as shall be equitable to prevent dilution or enlargement of
rights under previously granted Awards. The determination of the Committee or
Board as to these matters shall be conclusive; provided, however, that (i) any
such adjustment with respect to an Incentive Stock Option and any related Stock
Appreciation Right shall comply with the rules of Section 424(a) of the Code;
and (ii) in no event shall any adjustment be made which would disqualify any
Incentive Stock Option granted hereunder as an Incentive Stock Option for
purposes of Section 422 of the Code.
17. General Provisions.


(a) No Associate or Participant shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Associates or Participants under the Plan.


(b) Except to the extent that such action would cause an Award subject to
Section 14 not to qualify for the exemption from the limitation on deductibility
imposed by Section 162(m)(4)(c) of the Code, the Committee or Board shall be
authorized to make adjustments in performance award criteria or in the terms and
conditions of other Awards in recognition of unusual or nonrecurring events
20



--------------------------------------------------------------------------------



affecting the Company or its financial statements or changes in applicable laws,
regulations or accounting principles. The Committee or Board may correct any
defect, supply any omission, or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent it shall deem desirable to carry it into
effect. In the event the Company shall assume outstanding employee benefit
awards or the right or obligation to make future such awards in connection with
the acquisition of or combination with another corporation or business entity,
the Committee or Board may, in their discretion, make such adjustments in the
terms of Awards under the Plan as it shall deem appropriate.


(c) All certificates for Shares delivered under the Plan pursuant to any Award
shall be subject to such stock transfer orders and other restrictions as the
Committee or Board may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Shares are then listed, and any applicable state or Federal securities
law, and the Committee or Board may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.


(d) No Award granted hereunder shall be construed as an offer to sell securities
of the Company, and no such offer shall be outstanding, unless and until the
Committee or the Board in their sole discretion has determined that any such
offer, if made, would be in compliance with all applicable requirements of the
U.S. Federal securities laws and any other Legal Requirements to which such
offer, if made, would be subject.


(e) The Committee or the Board shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred.


(f) The Company shall be authorized to withhold from any Award granted or
payment due under the Plan the amount of withholding taxes due in respect of an
Award or payment hereunder and to take such other action as may be necessary in
the opinion of the Plan administrator to satisfy all obligations for the payment
of such taxes, not to exceed the statutory minimum withholding obligation. The
Committee or Board shall be authorized to establish procedures for election by
Participants to satisfy such obligations for the payment of such taxes (i) by
delivery of or transfer of Shares to the Company, (ii) with the consent of the
Committee or the Board, by directing the Company to retain Shares otherwise
deliverable in connection with the Award, (iii) by payment in cash of the amount
to be withheld, or (iv) by withholding from any cash compensation otherwise due
to the Participant.


(g) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if
required, and such arrangements may be either generally applicable or applicable
only in specific cases.


(h) The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the state of Delaware and applicable Federal law.


(i) If any provision of this Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee or the Board, such provision
shall be construed or deemed amended to conform to applicable law, or if it
cannot be
21



--------------------------------------------------------------------------------



construed or deemed amended without, in the determination of the Committee or
the Board, materially altering the intent of the Plan, it shall be stricken, and
the remainder of the Plan shall remain in full force and effect.


(j) Awards may be granted to Participants who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Committee or the Board, be necessary or desirable in order
to recognize differences in local law or tax policy. The Committee or Board also
may impose conditions on the exercise or vesting of Awards in order to minimize
the Company’s obligations with respect to tax equalization for Associates on
assignments outside their home country.


(k) No Award shall be granted or exercised if the grant of the Award or the
exercise and the issuance of shares or other consideration pursuant thereto
would be contrary to the Legal Requirements of any duly constituted authority
having jurisdiction.
(l) The Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary or
Affiliated Company, nor will it interfere in any way with any right the Company
or any Subsidiary or Affiliated Company would otherwise have to terminate a
Participant’s employment or other service at any time.
(m) Employees and directors of the Company and its Subsidiaries who are based in
the United Kingdom may be granted Awards pursuant to the terms of the UK
Addendum. Grants made pursuant to the UK Addendum shall be subject to the terms
and conditions of the Plan, unless otherwise provided in the UK Addendum.










22



--------------------------------------------------------------------------------



Schedule A
UK Addendum
1.Purpose and eligibility
The purpose of this addendum to the Plan (the "UK Addendum") is to enable the
Board to grant Awards to certain employees and directors of LiveRamp Holdings,
Inc. (the "Company") and its Subsidiaries who are based in the United Kingdom.
Awards (which will be unapproved for UK tax purposes) may only be granted under
the UK Addendum to employees and directors of the Company and its Subsidiaries.
Awards granted pursuant to the UK Addendum are granted pursuant to an
"employees' share scheme" for the purposes of the Financial Services and Markets
Act 2000.
2.Definitions
Definitions are as contained in Section 2 of the Plan, with the following
additions, amendments or substitutions:
(a)The definition of "Associate" shall be deleted and the word "Employee" shall
be substituted therefor throughout the Plan.


(b)"Control" (for the purposes of the definition of "Subsidiary", below) has the
meaning contained in section 995 Income Tax Act 2007.


(c)"Employee" shall mean any employee or director of the Company or its
Subsidiaries.


(d)"HMRC" means the UK HM Revenue & Customs.


(e)"ITEPA" means the Income Tax (Earnings and Pensions) Act 2003.


(f)"PAYE" means the UK Pay-As-You-Earn income tax withholding system governed by
the Income Tax (PAYE) Regulations 2003.


(g)"Service" means service as an Employee, subject to such further limitations
as may be set forth in the applicable Stock Option Agreement or Restricted Share
Agreement. Service shall be deemed to continue during a bona fide leave of
absence approved by the Company in writing if and to the extent that continued
crediting of Service for purposes of the Plan is expressly required by the terms
of such leave or by applicable law, as determined by the Company. The Company
determines which leaves count toward Service, and when Service terminates for
all purposes under the Plan.


(h)The definition of "Subsidiary" shall be restated in its entirety as follows:
“Subsidiary” shall mean a company (wherever incorporated) which for the time
being is under the Control of the Company.
3.Terms
Awards granted pursuant to the UK Addendum shall be governed by the terms of the
Plan, subject to any such amendments set out below and as are necessary to give
effect to Section 1 of the UK Addendum, and by the terms of the individual Award
Agreement entered into between the Company and the Participant.


1



--------------------------------------------------------------------------------



4.Participation
For the purpose of granting awards pursuant to the Plan to UK Employees only,
the Plan shall be amended by the substitution of the word "Employee" for the
word "Associate" throughout.
5.Non-transferability of Awards
An Award granted pursuant to the UK Addendum may not be transferred other than
by the laws of intestacy on death of the Participant.
6.Withholding obligations
6.1 The Participant shall be accountable for any income tax and, subject to the
following provisions, national insurance liability which is chargeable on any
assessable income deriving from the exercise of, or other dealing in, the Award.
In respect of such assessable income the Participant shall indemnify the Company
and (at the direction of the Company) any Subsidiary which is or may be treated
as the employer of the Participant in respect of the following (together, the
"Tax Liabilities"):
(a) any income tax liability which falls to be paid to HMRC by the Company (or
the relevant employing Subsidiary) under the PAYE system as it applies to income
tax under ITEPA and the PAYE regulations referred to in it; and
(b) any national insurance liability which falls to be paid to HMRC by the
Company (or the relevant employing Subsidiary) under the PAYE system as it
applies for national insurance purposes under the Social Security Contributions
and Benefits Act 1992 and regulations referred to in it, such national insurance
liability being the aggregate of:
(i) all the Employee's primary Class 1 national insurance contributions; and
(ii) all the employer's secondary Class 1 national insurance contributions.
6.2 Pursuant to the indemnity referred to in clause 6.1, the Participant shall
make such arrangements as the Company requires to meet the cost of the Tax
Liabilities, including at the direction of the Company any of the following:
(a) making a cash payment of an appropriate amount to the relevant company
whether by cheque, banker's draft or deduction from salary in time to enable the
company to remit such amount to HMRC before the 14th day following the end of
the month in which the event giving rise to the Tax Liabilities occurred; or
(b) appointing the Company as agent and/or attorney for the sale of sufficient
Shares acquired pursuant to the exercise of, or other dealing in, the Award to
cover the Tax Liabilities and authorising the payment to the relevant company of
the appropriate amount (including all reasonable fees, commissions and expenses
incurred by the relevant company in relation to such sale) out of the net
proceeds of sale of the Shares;
(c) entering into an election whereby the employer's liability for secondary
Class 1 national insurance contributions is transferred to the Participant on
terms set out in the election and approved by HMRC.



2



--------------------------------------------------------------------------------



7. Section 431 Election
Where the Shares to be acquired on the exercise of, or other dealing in, the
Award are considered to be "restricted securities" for the purposes of the UK
tax legislation (such determination to be at the sole discretion of the
Company), it is a condition of exercise or acquisition of the Shares that the
Participant if so directed by the Company enter into a joint election with the
Company or, if different, the relevant Subsidiary employing the Participant
pursuant to section 431 ITEPA electing that the market value of the Shares to be
acquired on the exercise of, or other dealing in, the Award be calculated as if
the Shares were not "restricted securities".




Adopted by the Compensation Committee on
February 14, 2012
3

